447 F.2d 1403
Fred and Dorothy JOINER et al., Plaintiffs-Appellants,v.CITY OF DALLAS, TEXAS et al., Defendants-Appellees.
No. 71-1166.
United States Court of Appeals, Fifth Circuit.
Sept. 27, 1971, Rehearing and Rehearing En Banc Denied Nov. 18, 1971.

Jay M. Vogelson, Charles J. Morris, Edward S. Koppman, John E. Kennedy, Sam Eck, Dallas, Tex., for plaintiffs-appellants.
Joseph G. Werner, Asst. City Atty., for City of Dallas, N. Alex Bickley, City Atty., William G. Webb, Dallas, Tex., for defendants-appellees.
Before COLEMAN, SIMPSON and RONEY, Circuit Judges.
PER CURIAM:


1
Plaintiffs-appellants allege that the Texas eminent domain statutes, Vernon's Ann.Civ.St., Articles 3264-3271 and 6081e, are unconstitutional.  They seek declaratory relief, damages and an injunction against condemnation of their property.  For the reasons set forth in the District Court's order of dismissal the judgment of that court is affirmed.  Joiner et al. v. City of Dallas, Texas, 329 F. Supp. 943 (N.D.Tex.1971).


2
Affirmed.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

4
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.